Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 30, 2022, claims 1-14 are presented for examination. Claims 1 and 12 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2017-078826 filed in Japan on April 12, 2017 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 30, 2022.
Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 30, 2022) has been received, entered into the record, and considered.

Drawings

The drawings filed March 30, 2022 are accepted by the examiner.


Abstract

The abstract filed March 30, 2022 is accepted by the examiner. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 15 and 16 of application No. 17148680 and claims 2-12 and 14-18 of application No. 16596883. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites  a substrate; a plurality of pixels on the substrate; a first inorganic insulating layer that covers the plurality of pixels; a conductive layer on the first inorganic insulating layer; and a second inorganic insulating layer on the conductive layer, the conductive layer being between the first inorganic insulating layer and the second inorganic insulating layer, wherein the first inorganic insulating layer includes an area that is in direct contact with the second inorganic insulating layer, and the conductive layer is in direct contact only with the first inorganic insulating layer and the second inorganic insulating layer, therefore the same limitations as claimed in applications No. 17148680 and 16596883.
This is an obviousness-type double patenting rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (IDS disclosed prior art JP 2015011761 A) in view of Okayama (IDS disclosed prior art US 20140152621 Al) in further view of Katsui (US 20120120616 Al).

 	As to Claims 1 and 12:
Sakamoto et al. discloses a display device (Sakamoto, Abstract, where Sakamoto discloses an OLED light emitting element including a TFT layer 12 and an OLED layer 15 formed on a substrate 11 is covered with a sealing layer 18 made of an insulating material. A transparent conductive film 19 is formed on an upper surface of the sealing layer 18. The entire OLED display panel 100 thus formed is housed in a box-shaped module housing 20 made of metal. Between the transparent conductive film 19 and the edge of the module housing 20, a conductive portion 21 made of a conductive tape is bonded over the entire periphery thereof), comprising: a substrate (Sakamoto, see 11 in figure 4); a plurality of pixels on the substrate (Sakamoto, see Abstract, where Sakamoto discloses that an OLED light emitting element including a TFT layer 12 and an OLED layer 15 formed on a substrate 11); a first inorganic insulating layer that covers the plurality of pixels (Sakamoto, see Abstract, where Sakamoto discloses that an OLED light emitting element including a TFT layer 12 and an OLED layer 15 formed on a substrate 11 is covered with a sealing layer 18 made of an insulating material); a conductive layer on the first inorganic insulating layer (Sakamoto, see 18 and 19 in figure 4).
Sakamoto differs from the claimed subject matter in that Sakamoto does not explicitly disclose a second inorganic insulating layer on the conductive layer, the conductive layer being between the first inorganic insulating layer and the second inorganic insulating layer, wherein the first inorganic insulating layer includes an area that is in direct contact with the second inorganic insulating layer, and the conductive layer is in direct contact only with the first inorganic insulating layer and the second inorganic insulating layer. However in an analogous art, Okayama discloses an inorganic insulating layer (Okayama, see 105 in figure 1) on the conductive layer (Okayama, see 106 in figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sakamoto with Okayama. One would be motivated to modify Sakamoto by disclosing an inorganic insulating layer on the conductive layer as taught by Okayama thereby the touch panel device detects a position of an object, such as a finger, touched on its surface, with high accuracy and high sensitivity (Okayama, see paragraph [0002]).  Okayama does not explicitly disclose the conductive layer being between the first inorganic insulating layer and the second inorganic insulating layer, wherein the first inorganic insulating layer includes an area that is in direct contact with the second inorganic insulating layer, and the conductive layer is in direct contact only with the first inorganic insulating layer and the second inorganic insulating layer.
However in an analogous art, Katsui discloses a second inorganic insulating layer (Katsui, see 28 in figure 1(b)) on the conductive layer (Katsui, see 31 semiconductor in figure 1(b)), the conductive layer (Katsui, see 31 semiconductor in figure 1(b)) being between the first inorganic insulating layer (Katsui, see 24 in figure 1(b)) and the second inorganic insulating layer (Katsui, see 28 in figure 1(b)) wherein the first inorganic insulating layer includes an area that is in direct contact with the second inorganic insulating layer (Katsui, see 28 and 24 in figure 1(b)), and the conductive layer (Katsui, see 31 in figure 9(b)) is in direct contact only with the first inorganic insulating layer (Katsui, see 24 in figure 9(b)) and the second inorganic insulating layer (Katsui, see 28 in figure 9(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto and Okayama with Katsui. One would be motivated to modify Sakamoto and Okayama by disclosing a second inorganic insulating layer on the conductive layer, the conductive layer being between the first inorganic insulating layer and the second inorganic insulating layer, wherein the first inorganic insulating layer includes an area that is in direct contact with the second inorganic insulating layer, and the conductive layer is in direct contact only with the first inorganic insulating layer and the second inorganic insulating layer as taught by Katsui, and thereby providing a board having superior resistance to corrosion based on the method of manufacturing (Katsui, see paragraph [0001]).

As to Claims 2 and 13:
Sakamoto in view of Okayama in further view of Katsui discloses the display device according to claim 1, wherein the conductive layer covers the plurality of pixels (Sakamoto, see 15 and 19 in figure 4).

As to Claim 5:
Sakamoto in view of Okayama in further view of Katsui discloses the display device according to claim 1, further comprising a touch panel (Okayama, see 102 in figure 1), wherein the second inorganic insulating layer (Okayama, see 105 in figure 1) is positioned between the touch panel (Okayama, see 102 in figure 1) and the conductive layer (Okayama, see 106 in figure 1).




As to Claim 6:
Sakamoto in view of Okayama in further view of Katsui discloses the display device according to claim 1, wherein the conductive layer includes a binder resin (Sakamoto, see paragraph [0026], where Sakamoto discloses that conductive portion 21 is a conductive resin).  

As to Claim 8:
Sakamoto in view of Okayama in further view of Katsui discloses the display device according to claim 1, wherein the conductive layer includes an ITO.F (Sakamoto, see paragraph [0024], where Sakamoto discloses that a transparent conductive film layer 19 made of a transparent conductive material such as ITO).

As to Claim 9:
Sakamoto in view of Okayama in further view of Katsui discloses the display device according to claim 1, wherein the conductive layer includes a resin and a conductive material (Sakamoto, see paragraph [0026], where Sakamoto discloses that conductive portion 21 is a conductive resin).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (IDS disclosed prior art JP 2015011761 A) in view of Okayama (IDS disclosed prior art US 20140152621 Al) in further view of  Katsui  (US 20120120616 Al) and  Matsui (IDS disclosed prior art JP 2014111335 A)

As to Claim 7:
Sakamoto in view of Okayama in further view of Katsui do not explicitly disclose wherein the conductive layer includes a nanowire and/or a nanotube. However in an analogous art, Matsui discloses wherein the conductive layer includes a nanowire and/or a nanotube (Matsui, see paragraph [0016], where Matsui discloses a substrate with a conductive layer according to the 1 or 2 aspect, wherein the conductive fiber is a silver nanowire). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sakamoto and Okayama with Matsui. One would be motivated to modify Sakamoto and Okayama by disclosing wherein the conductive layer includes a nanowire and/or a nanotube as taught by Matsui thereby improving a transparent conductive layer-attached substrate 100 with desired electrical, optical and mechanical characteristics by providing a conductive layer 102 containing a plurality of conductive fibers 1021 on a substrate 101 (Matsui, see paragraph [0004]).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (IDS disclosed prior art JP 2015011761 A) in view of Okayama (IDS disclosed prior art US 20140152621 Al) in further view of Katsui  (US 20120120616 Al) and Ito (IDS disclosed prior art JP 2013171454 A)

As to Claim 10:
Sakamoto in view of Okayama in further view of Katsui do not explicitly disclose wherein sheet resistance of the conductive layer is 500Q per square or less. However in an analogous art, Ito discloses wherein sheet resistance of the conductive layer is 500Ωs per square or less (Ito, see paragraphs [0045]-[0047], where Ito discloses that a conductive layer in the shield layer is preferably formed from a conductive material having a sheet resistance of less than 300 Ω and a transmittance of approximately 90%). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sakamoto and Okayama with Ito. One would be motivated to modify Sakamoto and Okayama by disclosing wherein sheet resistance of the conductive layer is 500Ωs per square or less as taught by Ito thereby improving electrode panel of a display device mounted on a touch panel and a method of manufacturing the same (Ito, see paragraph [0001]).  

As to Claim 11:
Sakamoto in view of Okayama in further view of Katsui do not explicitly disclose the display device according to claim 1, wherein the conductive layer has a visible light transmittance of 50% or more. However in an analogous art , Ito discloses wherein the conductive layer has a visible light transmittance of 50% or more (Ito, see paragraphs [0045]-[0047], where Ito discloses that a conductive layer in the shield layer is preferably formed from a conductive material having a sheet resistance of less than 300 Ω and a transmittance of approximately 90%). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sakamoto and Okayama with Ito. One would be motivated to modify Sakamoto and Okayama by disclosing the conductive layer has a visible light transmittance of 50% or more as taught by Ito thereby improving electrode panel of a display device mounted on a touch panel and a method of manufacturing the same (Ito, see paragraph [0001]). 

Allowable Subject Matter
Claims 3, 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClure (US 20140111953 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624